UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7365


LOUIS RYCHWALSKI, JR.,

                Plaintiff - Appellant,

          v.

CMS; WARDEN KATHLEEN GREEN; CPT. ROBERT J. MOORE; PAUL
ZIOLKOWSKI; WILLIAM MAYCOCK; ROBERT C. MCGEE; JOHN BROMLEY;
CHARLES WESTBROOK; CRAIG REID; WILLIAM FISHER; WEXFORD
HEALTH SOURCES, INC.; MARYAM MESSFOROSH, P.A.; JASON CLEM,
M.D.; BRUCE FORD, P.A.; PAUL MATERA, M.D.; TERRY DAVIS,
P.A.; CORIZON, LLC.,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-02082-GLR)


Submitted:   January 26, 2015             Decided:   April 13, 2015


Before KING and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis Rychwalski, Jr., Appellant Pro Se.      Michelle Jacquelyn
Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C.,
Towson,   Maryland;   Stephanie  Judith   Lane-Weber,   Assistant
Attorney General, Baltimore, Maryland; Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Louis   Rychwalski,        Jr.,    appeals   the     district   court’s

order granting summary judgment to Defendants in his 42 U.S.C.

§ 1983 (2012) civil rights action.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons   stated   by   the    district       court.      Rychwalski       v.   CMS,

No. 1:13-cv-02082-GLR (D. Md. Aug. 25, 2014).                   We dispense with

oral   argument    because     the    facts     and    legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        3